Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 14, 2019

                                        No. 04-19-00091-CR

                                          Michael HALL,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the County Court at Law No. 15, Bexar County, Texas
                                    Trial Court No. 562194
                          The Honorable Melissa Vara, Judge Presiding


                                           ORDER

        After neither an appellant’s brief nor a motion for extension was timely filed in this
appeal, we issued an order abating this case to the trial court pursuant to Texas Rule of Appellate
Procedure 38.8(b)(2). In response to our order, the trial court filed findings of fact. The trial court
found that appellant wishes to pursue this appeal and that appellant’s court-appointed appellate
counsel filed an appellant’s brief in this court on August 7, 2019. We, therefore, ORDER this
case reinstated on the docket of this court.

        Appellant’s court-appointed appellate counsel has filed a motion for extension of time to
file an appellant’s brief. Additionally, counsel has filed a brief and a motion to withdraw
pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no
meritorious issues to raise on appeal. Counsel certifies he has served copies of the brief and
motion on appellant, has informed appellant of his right to review the record and file his own
brief, and has explained to appellant the procedure for obtaining the record. See Nichols v. State,
954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176,
177 n.1 (Tex. App.—San Antonio 1996, no pet.).

        If appellant desires to obtain a copy of the record, he must file in this court a pro se
motion requesting the record on or before August 23, 2019. Furthermore, if appellant desires to
file a pro se brief, he must do so on or before September 27, 2019. See Bruns, 924 S.W.2d at
177 n.1.
         If appellant files a timely pro se brief, the State may file a responsive brief no later than
thirty days after appellant’s pro se brief is filed in this court. Alternatively, if appellant does not
file a timely pro se brief, the State may file a brief in response to counsel’s brief no later than
thirty days after the pro se brief is due.

       Counsel’s motion for extension of time to file an appellant’s brief is GRANTED.
However, we ORDER counsel’s motion to withdraw HELD IN ABEYANCE pending further
order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988); Schulman v. State, 252
S.W.3d 403, 410-11 (Tex. Crim. App. 2008).


                                                       _________________________________
                                                       Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2019.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court